Franklin County, Nos. 94APC11-1670 and 94APC11-1671. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry of Judgment filed August 29,1995, as follows: “For the reasons stated in the memorandum decision of this court rendered herein on August 29,1995, it is the order of this court that the motion to certify the judgment of this court as being in conflict with the judgment of the Court of Appeals for the Eighth District Court of Appeals in Cleveland v. Hall (Mar. 10, 1983), Cuyahoga App. No. 82-CRB-7753, unreported, is sustained, and, pursuant to Section 3(B)(4), Article IV, Ohio Constitution, the record of this case is certified to the Supreme Court of Ohio for review and final determination upon the following issue in conflict: whether a trial court has discretion to dismiss a criminal prosecution at the request of the complaining witness and over the objection of the state.”
Moyer, C.J., Wright and Cook JJ., dissent.